DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 23 August 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,780,344; 10,461,289; 10,476,054; 10,531,590; 10,727,457; and Application Serial Numbers 16/220616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Neil Barnes on 07 May 2021
The application has been amended as follows: 
In the claims:
Please cancel claim 2.

Allowable Subject Matter
Claims 1, 3-6, 8, 14-15, 17-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14, and 17 each recite a system comprising a portable battery pack including “a flexible spring… held securely in… one or more channels in a battery cover such that a portion of the flexible spring is positioned inside the battery cover and a portion of the flexible spring is positioned outside the battery cover”, thus requiring the flexible spring to be positioned both inside and outside the battery cover. The use of springs as a cord protector is known in the prior art, but are positioned in a channel and extend only outside the case, and do not extend both into the case and outside the case
US Patent 1,901,232 shows the spring on the outside of the cover with the cord (see Fig. 3). US Patent 2,450,369 shows the spring extending into the channel from the outside but not into the inside of the case (Fig. 1). US PG Publication 2009/0004909 shows the spring on the interior of the case (Figs. 10-11 and 16-18) but not simultaneously extending to the outside of the case.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726